Citation Nr: 0411709	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-28 023	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.

2.  Entitlement to effective date earlier than December 1, 
2000, for the assignment of a 30 percent rating for service-
connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
St. Louis, Missouri RO that denied a claim of entitlement to 
an increased rating for bilateral pes planus in excess of 10 
percent.  In April 2002, jurisdiction of the claims file was 
transferred to the Wichita, Kansas RO.  

By rating action of July 2002, the RO increased the rating 
for service-connected bilateral pes planus to 30 percent, 
effective from April 4, 2002.  The veteran expressed 
disagreement with the effective date assigned as reflected by 
a July 2002 Report of Contact form.  By rating action of 
August 2003, the RO found that there was clear and 
unmistakable error in the July 2002 rating decision which had 
assigned April 14, 2002, as the effective date, and awarded 
an effective date of December 1, 2000, for the assignment of 
a 30 percent for bilateral pes planus.  A supplemental 
statement of the case (SSOC) was issued in October 2003 which 
addressed the issue of an earlier effective date for the 
assignment of a 30 percent rating for bilateral pes planus.  
Because the October 2003 SSOC contained an issue that was not 
included in an earlier statement of the case (SOC), the RO 
informed the appellant that he had to respond within 60 days 
to perfect his appeal of the new issue.  The appellant 
submitted a substantive appeal within 60 days.  See 38 C.F.R. 
§ 20.302(c) (2003).  Therefore, the Board will address the 
issue in the decision below.  

The Board also notes that the veteran requested a hearing 
before the Board.  The veteran was scheduled for his hearing 
in April 2004 and was notified of the hearing date by way of 
a letter dated in March 2004.  Evidence of record reflects 
that the veteran submitted a statement in April 2004 
indicating his desire to withdraw his earlier request for a 
hearing before the Board.  Accordingly, his request for a 
hearing is considered to be withdrawn.  38 C.F.R. § 20.702(e) 
(2003).

Thereafter, the veteran's representative submitted a motion 
to advance the case on the docket in April 2004.  The motion 
was granted that same month.

In December 2002, the veteran raised the issue of whether new 
and material evidence had been received to reopen a claim of 
service connection for a gastrointestinal disability.  This 
issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is manifested by no 
more than severe impairment, including pain with use; there 
is no showing of marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo-Achilles on manipulation; there is 
no indication that orthopedic shoes or appliances would not 
help.

2.  By a decision entered in December 1981, the RO granted a 
claim of service connection for bilateral pes planus and 
assigned a 10 percent rating from May 1980.  The veteran was 
notified of his appellate rights but did not appeal the 
decision.

3.  By a decision entered in June 1999, the RO denied the 
veteran's claim of entitlement to a rating in excess of 10 
percent for service-connected bilateral pes planus.  The 
veteran was notified of his appellate rights that same month 
but did not appeal the decision.

4.  The veteran's claim for an increased rating for pes 
planus was received on December 1, 2000. 

5.  The record contains no evidence or communication 
pertaining to the veteran's service-connected bilateral foot 
disability that could be construed as an informal claim, and 
which was generated or received since the prior final 
decision of June 1999, but before the date of his December 1, 
2000, written statement.


CONCLUSIONS OF LAW

1.  An increased rating for bilateral pes planus is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a (Diagnostic Code 5276 (2003).

2.  An effective date earlier than December 1, 2000, for the 
award of a 30 percent rating for bilateral pes planus is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's service-connected bilateral pes planus has been 
evaluated as 30 percent disabling under the provisions of 
38 C.F.R. § 4.71a (Diagnostic Code 5276) (2003).  A 
30 percent rating is warranted for severe bilateral acquired 
flatfoot manifested by marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  
38 C.F.R. § 4.71a (Diagnostic Code 5276) (2003).  A 50 
percent rating is warranted for a bilateral condition where 
there is pronounced impairment, marked pronation, extreme 
tenderness of the plantar surfaces, marked inward 
displacement and severe spasm of the tendo-Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
Id.

In the veteran's case, VA outpatient treatment reports show 
that, in November 2001, he was seen for chronic complaints of 
pain and edema of both feet.  

When examined by VA in March 2002, the veteran gave a history 
of having had foot pain and swelling since he left service in 
1980.  He complained of having had trouble flexing his foot.  
It was noted that surgery for the veteran's hallux valgus had 
been suggested, but because he was homeless, and because of 
the need for postoperative care, surgery was precluded.  
Examination disclosed that the veteran walked with a limp due 
to foot pain.  Heel and toe walking was poorly done; however, 
heel-to-toe walking was within normal limits.  He had slight 
bilateral pes planus with some tenderness of the arches and 
of the first metatarsal junctions bilaterally.  Hallux valgus 
and pes planus were diagnosed.  

VA x-rays of the feet taken in January 2002 revealed 
bilateral hallux valgus.

VA outpatient treatment reports show that, in April 2002, it 
was noted that the veteran suffered from bilateral hallux 
valgus, which was very tender.  He had hammertoes of 
bilateral toes two and three as well as clawing of bilateral 
toes four and five.  His toenails were thickened.  He had 
special shoe needs and was prescribed super depth apex boots.  
He also was prescribed shoe inserts.  In May 2002, the 
veteran was seen for complaints of bilateral foot pain that 
had worsened over the previous few weeks.  He lived in an 
apartment with his family that was accessible by stairs.  In 
July 2002, he was issued Footmaxx inserts.  

When examined by VA in June 2003, the veteran complained that 
walking any distance caused him pain.  Examination of the 
feet revealed severe hallux valgus.  Examination of the 
toenails revealed some fungus involvement in the great toe 
bilaterally.  The veteran also had bilateral hammertoes.  He 
was wearing heavy shoes with inserts and could walk with a 
cane but it was obvious that there was some obstruction to 
walking normally.  X-rays revealed hallux valgus deformity 
and degenerative changes of the first metatarsophalangeal 
joint.  Bilateral hallux valgus and severe pes planus of both 
feet were diagnosed.  

The veteran was re-examined by VA in July 2003.  The examiner 
opined that the veteran had moderately severe pes planus and 
symptomatically complained of flat feet with aching and 
increased pain.  The veteran had poorly controlled diabetes.  
The hammertoes and hallux valgus bilaterally had developed 
independently of the pes planus.

Despite the veteran's contentions to the contrary, a review 
of the record reveals that an increased rating is not 
warranted for his service-connected bilateral foot 
disability.  The Board concludes that the bilateral pes 
planus is most appropriately rated at 30 percent under 
Diagnostic Code 5276.  Based on the recent evidence, 
including the June 2003 and July 2003 VA examinations, it is 
clear that the veteran has a "severe" disability of his 
feet, but what must be shown by the objective evidence of 
record are findings consistent with a higher evaluation 
according to the schedular criteria under Diagnostic Code 
5276.  

As indicated above, the findings do not demonstrate that the 
veteran's bilateral foot disability is "pronounced" in 
degree.  Examination does not reveal problems with pronation 
to a degree greater than contemplated by the 30 percent 
rating which refers to "marked deformity."  Diagnostic Code 
5276.  The criteria for a 50 percent rating also refers to 
"marked" pronation, but this must be construed as requiring 
greater disability than contemplated by the 30 percent 
rating, such as "pronounced" impairment versus "severe" 
impairment.  Otherwise, the criteria, at least as to 
"marked" pronation, would be without meaning.  It should 
also be noted that the veteran still has the ability to 
ambulate and even has specially made orthopedic shoes and 
inserts from VA which have been helpful.  It is clear from 
the record that he uses the orthopedic shoes and inserts, and 
the fact that he continues to use such items reflects that he 
derives some benefit.  While he experiences significant pain, 
due not only to the flat foot condition, but as a result of 
hallux valgus that is not service connected, his pain is best 
characterized as being accentuated with use and evident on 
manipulation.  There is no indication that he has extreme 
tenderness or severe spasm of the tendo-Achilles on 
manipulation.  In sum, symptoms necessary to warrant a 
50 percent evaluation have not been shown on recent 
evaluations.  Accordingly, the Board finds that a 50 percent 
evaluation for bilateral pes planus is not warranted.

The Board acknowledges that, while the veteran's bilateral 
pes planus has repeatedly been reported to be productive of 
pain, it has not been shown to result in such disabling pain 
productive of functional impairment to warrant consideration 
of assignment of a rating in excess of 30 percent under the 
criteria of 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  As noted above, pain is specifically 
contemplated by the criteria in Diagnostic Code 5276 and the 
veteran's pain is clearly evident with walking and on 
manipulation.  This is the sort of problem specifically 
contemplated by the criteria for a 30 percent rating.  

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  While a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under the rating criteria is not probative evidence.  This is 
so because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran is not 
shown to possess, may provide evidence requiring medical 
knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, given the nature of his service-connected 
bilateral pes planus as described above, the Board finds that 
the 30 percent rating more than adequately reflects the 
severity of his disability.  The Board therefore concludes 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating for bilateral pes 
planus.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply; 
therefore, the claim for an increased rating for bilateral 
pes planus must be denied.  Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

Although the veteran has expressed his belief that his 
service-connected bilateral pes planus warrants a rating 
higher than 30 percent, suggesting a claim for an 
extraschedular evaluation, there is no indication that 
problems he experiences present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  The current evidence of record does 
not demonstrate that the service-connected foot disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  38 C.F.R. § 3.321.  It 
bears emphasis that the schedular rating criteria are 
designed to take problems such as experienced by the veteran 
into account.  Additionally, the veteran experiences several 
problems with his toes that are not service connected.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2003).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

II.  Effective Date

The veteran contends that an effective date should be awarded 
retroactively to 1980 when service connection was granted for 
pes planus.  

A review of the record reveals that a claim for an increased 
rating was received on March 15, 1999.  By a decision entered 
in June 1999, the RO denied a claim for an increased rating 
in excess of 10 percent for bilateral pes planus.  The 
veteran was notified of that decision on June 18, 1999, and 
of his appellate rights, but did not file an appeal within 
the time allowed.  Accordingly, that decision became final.  
See 38 C.F.R. §§ 20.302, 20.1103 (1998).  

Thereafter, the next document in the claims file is a 
statement from the veteran's representative received on June 
6, 2000, which requests that the veteran be furnished with a 
copy of his VA claims file.  

VA hospital admission reports indicate that the veteran was 
hospitalized in September 1999 for an adjustment disorder 
with depression.  He was also hospitalized from December 28, 
1999, to January 3, 2000, for a substance induced mood 
disorder.  

Thereafter, a statement from the veteran's representative 
pertaining to the representation of the veteran was received 
on October 16, 2000.  A statement from the veteran's 
representative pertaining to the veteran's claim of service 
connection for a stomach disorder was received on November 
15, 2000.  A statement from the veteran regarding his claim 
of service connection for a stomach disorder was received on 
November 15, 2000.  A statement from the veteran requesting a 
copy of his service medical records was received on November 
21, 2000.  Statements from the veteran's representative 
pertaining to the veteran's claim of service connection for a 
stomach disorder were received on November 20, 2000, and 
November 21, 2000.  

A written statement from the veteran, indicating his desire 
to amend his application to include a claim for an increase 
in his rating for service-connected pes planus was received 
on December 1, 2000 and has been construed as a new 
application for an increased rating.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of a 
claim for increase will be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An exception to 
that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997).

There are instances, however, when factors must be considered 
other than the date an increase is ascertainable.  One such 
instance is when the RO assigned a rating and the veteran 
failed to appeal.  In other words, once a claim for increased 
compensation is disallowed, and that decision has become 
final on account of the veteran's failure to appeal, the 
effective date for an increase awarded after the final action 
will be the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.105, 3.156, 3.400.

The words application and claim are defined by regulation as 
a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  Id.  If, 
however, VA maintenance was authorized subsequent to 
admission, the date VA received notice of the admission will 
be accepted.  Id.  For all other reports, including reports 
from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. 
§ 3.157(b)(2), (3).

In the present case, the record shows that the RO granted 
service connection for bilateral pes planus and assigned a 10 
percent rating by a decision entered in December 1981.  The 
award was made effective from May 29, 1980.  He was notified 
of that decision and of his appellate rights, but did not 
appeal within one year.  See 38 C.F.R. § 19.118 (1981).  

More recently, in June 1999, the RO entered a decision 
denying the veteran's claim for an increased rating for 
bilateral pes planus.  As noted above, he was notified of 
that decision and of his appellate rights, but did not 
perfect an appeal within the time allowed.  Consequently, 
that decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(1998).

Following the June 1999 denial, the next document thereafter 
received by the RO that could be construed as a new 
application was the veteran's claim for an increased rating 
on December 1, 2000.  Since no records have been received 
subsequent to the prior final denial and prior to the already 
assigned effective date which could be viewed as informal 
claims under 38 C.F.R. § 3.157, the Board finds that the date 
of the veteran's December 1, 2000 statement constitutes a 
claim for increase.  Having determined that December 1, 2000, 
is the date of receipt of a claim for purposes of assigning 
an effective date, the Board is ordinarily obliged to review 
all of the evidence of record from the preceding year to 
determine whether an ascertainable increase in disability had 
occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2003); Hazan v. Gober, 10 Vet. App. 511 
(1997).  Under the provisions of 38 C.F.R. § 3.400, if there 
was evidence of record in the year preceding December 1, 
2000, which indicated that it was factually ascertainable 
that an increase in disability had occurred to the 30 percent 
level, assignment of an earlier date would be warranted under 
38 C.F.R. § 3.400(o)(2) for the 30 percent rating.  

In this case, however, the Board has been unable to identify 
any evidence not previously considered in the final rating 
decisions and which shows an ascertainable increase preceding 
December 1, 2000.  Additionally, the veteran has pointed to 
no such evidence.  

The record does contain a VA admission report indicating that 
the veteran was hospitalized from December 28, 1999, to 
January 3, 2000 for a psychiatric disability.  Such 
hospitalization records however do not provide sufficient 
evidence to show that it was factually ascertainable that the 
veteran's service-connected bilateral pes planus had 
increased in severity prior to the submission of his claim 
for increased compensation.  Clearly, these records were 
prepared before the veteran filed his December 1, 2000 claim.  
Nevertheless, such reports do not reflect the degree of 
disability necessary to warrant a rating in excess of 30 
percent for service-connected bilateral pes planus.  Instead, 
these records suggest that the veteran was treated for a 
psychiatric disability.

Consequently, by operation of law, the effective date of the 
award of increased compensation for bilateral pes planus can 
be no earlier than the date of receipt of the claim - 
December 1, 2000.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Given that the RO has already assigned the earliest date 
allowable by law, particularly in light of the prior final 
rating decision in June 1999, the veteran's appeal must 
therefore be denied.

III.  Veterans Claims Assistance Act of 2000

In adjudicating the claims addressed above, the Board has 
considered the applicability of the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which was signed into law on November 9, 2000.  38 C.F.R. 
§ 3.159 (2003).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  In this case, 
the veteran's application is complete.  There is no 
outstanding information required, such as proof of service, 
type of benefit sought, or status of the veteran, to complete 
the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the claim for an increased rating and effective 
date earlier than December 1, 2000.

The record reflects that the veteran was specifically advised 
in November 2001 of the information and evidence needed to 
substantiate a claim for an increased rating for bilateral 
pes planus, and that the correspondence additionally informed 
him of what evidence VA was responsible for obtaining, and 
what evidence he was responsible for obtaining.  The need for 
specific evidence from the veteran was discussed and the 
veteran was informed that he could request assistance in 
obtaining any outstanding evidence.  The Board concludes that 
the veteran has been given the required notice in this case, 
at least to the extent of what was required to substantiate 
his claim for an increased rating for bilateral pes planus.

The Board notes that, in certain situations, if in response 
to a notice of its decision on a claim for which VA has 
already given the section 5103(a) notice, VA receives a 
notice of disagreement (NOD) that raises a new issue, the 
provisions of 38 U.S.C. § 7105(d) require VA to issue a SOC.  
Section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-2003.  

In this case, as noted above, the RO provided the veteran 
with section 5103(a) notice in its November 2001 letter when 
it informed the veteran of the changes pertaining to the VCAA 
and provided him information with respect to the claim for an 
increased rating for service-connected pes planus.  The RO 
notified the veteran in July 2002 of the grant of an 
increased rating for pes planus.  The veteran thereafter 
filed a NOD with the effective date assigned for the 
assignment of the 30 percent rating.  In response to his NOD, 
the RO issued the veteran a SSOC in October 2003, which 
addressed the entire development of his effective date claim 
up to that point.  Given that section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised effective date 
issue, see VAOPGCPREC 8-2003, the Board finds that VA has 
complied with the notice requirements contained in the 
implementing regulations with respect to the effective date 
issue regarding the grant of a 30 percent rating for pes 
planus.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claims and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claims.

Additionally, VA offered the veteran an opportunity to 
provide testimony in support of his claims, but he elected to 
cancel a hearing scheduling in April 2004.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was afforded 
VA examinations in March 2002, June 2003, and July 2003, and 
a VA examiner has provided an opinion regarding the severity 
of the veteran's service-connected bilateral pes planus.  An 
additional examination or medical opinion being unnecessary, 
the Board finds that the RO has satisfied the duty-to-assist 
obligations with respect to medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  Moreover, the Board is not aware of 
any outstanding evidence.  Therefore, the Board finds that VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Additionally, there was no suggestion in the record that 
further evidentiary development was required to establish the 
effective date.  As noted above, there was a prior final 
rating decision and a clear indication of the date a claim 
for an increased rating was filed.  The veteran has not 
suggested that there was not.  Consequently, the Board is 
satisfied that no further assistance to the veteran is 
required, as the claim for an effective date earlier than 
December 1, 2000, has been fully developed to the extent 
required by law.  


ORDER

An increased rating for bilateral pes planus is denied.

Entitlement to an effective date earlier than December 1, 
2000, for the assignment of a 30 percent rating for bilateral 
pes planus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



